[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           April 29, 2008
                            No. 07-15868                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK



                  D. C. Docket No. 06-00635-CV-WS-B

VICTORIA NICHOLSON,
SAM NICHOLSON,

                                                        Plaintiffs-Appellants,

                                 versus

U.S. DEPARTMENT OF AGRICULTURE,

                                                         Defendant-Appellee.




               Appeal from the United States District Court
                 for the Southern District of Alabama


                            (April 29, 2008)

Before TJOFLAT, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      The complaint in this case alleges that the Department of Agriculture

erroneously, arbitrarily and with intent to discriminate against Victoria Nicholson

and her husband placed Victoria Nicholson’s loan in foreclosure in violation of the

Equal Credit Opportunity Act, 15 U.S.C. § 1691 et seq. The Secretary moved the

district court for summary judgment, and the court granted his motion on two

alternative grounds: the claim was time-barred, and the Nicholsons failed to make

out a prima facie case of discrimination.

      The Nicholsons now appeal. We agree that the claim is time-barred and that

the Nicholsons failed to establish a prima facie case. The district court’s judgment

is, accordingly,

      AFFIRMED.




                                            2